Neffs Bancorp, Inc. 10-K EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and in connection with this annual report on Form 10-K, that: ● the report fully complies with the requirements of Sections 13(a) and 15(d) of the Securities and Exchange Act of 1934, as amended, and ● the information contained in the report fairly presents, in all material respects, the Corporation’s financial condition and results of operations. /s/ Kevin A. Schmidt Kevin A. Schmidt, Principal Financial Officer Dated:March 31, 2011 58
